John I. Purtle, Justice, dissenting. The majority correctly recites the law and precedent. However, I disagree on the conclusions reached from the facts presented to the Commission. As the ATC said, “It would serve no useful purpose to abstract the testimony of each of the witnesses . . .” In my opinion we had the same question presented in Jones Truck Lines v. Camden-El Dorado Express Company, 282 Ark. 50, 665 S.W.2d 867 (1984) and reached the opposite result. In Jones we stated: “Of course, often this testimony indicates a desire to have carrier service at all times the witness wanted the service just as if they were traveling in their private car. But we have recognized this is not a necessity within the meaning of the law which must be construed in its practical application to service of this kind.” It is my opinion that appellee did not establish cause for a certificate of need. It was not shown by competent evidence that the existing carriers’ service was inadequate or that the additional service will benefit the general public. The likely result of this new carrier will be that everyone will give prompt service for a while and then various carriers will discontinue the less profitable runs. The final result will be that almost all segments will have less service than if this CON were denied. I cannot find any substantial evidence that existing carriers were given an opportunity to improve their services before this certificate was granted. The desire of shippers to use another carrier is not evidence establishing public convenience and necessity. National Trailer Convoy, Inc. v. Transit Homes, Inc., 254 Ark. 504, 494 S.W.2d 446 (1973). Finally, it was not established by any facts that present services are unsatisfactory. I would, as we did in Jones Truck Lines, supra, reverse the Circuit Court and the Commission and dismiss the application.